Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or disclose a power assisted folding knife with wherein the blade holder comprises a first portion and a second portion that are oppositely disposed, and the steel wire is arranged between the first portion and the second portion; the first portion of the blade holder is arranged with a first arc-shaped slot, an axis of the first arc-shaped slot coinciding with the rotation axis; and a first end of the steel wire is provided with a first curved part passing through the first arc-shaped slot and embedded in an aperture of the handle; one side of the second portion of the blade holder, which faces toward the blade, is arranged with a slot, and a second end of the steel wire is provided with a second curved part embedded in the slot; the second end of the steel wire is in the critical position when the second curved part of the steel wire moves to an extension line of a connection line of the first 6curved part and the rotation axis in combination with the limitations as set forth in claim 6. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.